        Case 1:19-cv-00145-ER Document 16 Filed 01/28/19 Page 1 of 20



NITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK
------------------- ---------- ------------- x
TROIKA MISSION GROUP, INC., TROIKA
MISSION HOLDINGS, INC., MISSIONCULTURE
LLC, and MISSION MEDIA USA, INC.,                       Index No.: 19-cv-00145-ER

                      Plaintiffs,

       -against-

NICOLA STEPHENSON, JAMES STEPHENSON,
and ALLMAC LLC,

                      Defendants.
--   - - - - - - --    - - - - - -- --- - -- - --- X




                   PLAINTIFFS' MEMORANDUM OF LAW IN SUPPORT
                       OF THEIR MOTION FOR CONTEMPT AND
                     MOTION TO BROADEN INJUNCTIVE RELIEF




                                              WITHERS BERGMAN LLP
                                              Dean R. Nicyper
                                              Emma Lindsay
                                              Chaya F. Weinberg-Brodt
                                              Joseph Gallo
                                              430 Park A venue
                                              New York, New York 10022
                                              Telephone: (212) 848-9800
                                              Attorneys for Plaintiffs
                 Case 1:19-cv-00145-ER Document 16 Filed 01/28/19 Page 2 of 20




                                                                       Table uf Cunlenls

                                                                                                                                                                  Page(s)

Table of Authorities ....... .. .. .... .... ...... ... .. ...... .. .... .. ....... .... ..... ... ... .. .. ..... .... ..... ... .... ... .. .... ..... .. ....... .. .. .. ii

PRELIMINARY STATEMENT .......... ... ......... ....... ... ..... ..... .... .. .. .. .... .... .... ... ...... ... .. .... ...... ... ...... .. . 1

STATEMENT OF FACTS .. ... ...... ... ... ..... .. .... ..... ....... ......... .. ... ........ ....... ........ ....... ... ......... .... ..... .. .. 2

       A. The Stephensons Were Fired from the TMG and MM Companies, But Continued
          to Interfere with the Companies' Business, Resulting in This Court Issuing a
          Temporary Restraining Order Against the Stephensons ................... ... ......................... .......2

       B. The Stephensons Knowingly Violated this Court's Order by Attempting to
          Withdraw Almost $150,000 from MissionCulture LLC's Bank Account.. .. .. .. .. .. ... .. .... .... ..3

ARGUMENT .... ..... ......... .................. ............... ...... ... ....... ..... ... .. ... ......... .... ...... .... .............. ... .... .... .. 7

       POINT I                   DEFENDANT JAMES STEPHENSON SHOULD BE HELD IN
                                 CONTEMPT FOR VIOLATING THE TEMPORARY
                                 RESTRAINING ORDER ...... ........................................ ....... .......... ... ....... .... .. .. 7

                                        A. The Applicable Standard ............................ ........ .................................... 7

                                        B. The January 7 TRO Clearly and Unambiguously Bars the
                                           Stephensons from Accessing and Stealing Money from
                                           Plaintiffs' Bank Accounts ........ ....................... .... .. ............. ..... .......... ..... 8

                                        C. Proof of Non-Compliance with the Court's Order Is Clear and
                                           Convincing ....... ....... ... .... ... ...... .. ... .. ..... .... .. .... ....... .. .. .. ............ ............ ....9

                                        D. JS Has Not Diligently or Reasonably Attempted to Comply
                                           with the January 7 TR0 ............................................................... ........ 10

                                        E. Plaintiffs Should Be Awarded Sanctions, Including Attorneys'
                                           Fees and Costs ........... .. ................. ....................... ............. .......... .......... 11

      POINT II                   TO HELP TO PREVENT FUTURE MISCONDUCT BY
                                 THE STEPHENSONS, THE TRO AND PROPOSED PRELIMINARY
                                 INJUNCTION SHOULD BE BROADENED .......................................... ... .. . 13

                                        A. Plaintiffs' Request Relief Is a Direct Response to JS' Theft of
                                           Company Funds ....... ..... .... .... ... ..... .. ...... ........ ........ ... .... ... .. ..... .. ... .. ... .. .. 13

                                        B. Plaintiffs' Request to Broaden the Injunctive Relief Plainly
                                           Meets the Relevant Legal Standards ...................................... ........ ..... . 14

CONCLUSION .. ..... ...... ..... .. ... .. ....... ....... ... .... ..... ... ...... ....... ... .. ... .. ... .... .. ..... .... .... ... .... .. .... .. .... ..... .. 17
              Case 1:19-cv-00145-ER Document 16 Filed 01/28/19 Page 3 of 20




                                                          Table of Authorities

                                                                                                                                          Page(s)

Cases

Aviv v. Brainard,
   2018 U.S. Dist. LEXIS 176169 (S.D.N.Y. Oct. 11, 2018) .................................................. 8, 10

Citigroup Global Markets, Inc. v. VCG Special Opportunities Master Fund Ltd,
    598 F.3d 30 (2d Cir. 2010) ............................................... .. ...................................................... 14

In re Doria/Memon Disc Stores Wage & Hour Litig.,
    2016 U.S. Dist. LEXIS 7225 (S.D.N.Y. Jan. 19, 2016) ................................................ 7, 10, 11

Kelly v. Evolution Markets, Inc.,
   626 F. Supp. 2d 364 (S.D.N.Y. 2009) ....................................................................................... 14

New York State NOW v. Terry,
   886 F.2d 1339 (2d Cir. 1989) ......................................................................................................8

Paramedics Electromedicina Comercial, Ltda. v. GE Med. Sys. Info. Techs., Inc.,
   369 F.3d 645 (2d Cir. 2004) ............................................................................................. 7, 9, 12

Register.com, Inc. v. Verio, Inc.,
   356 F.3d 393 (2d Cir. 2004) ....................................................... ....... ....... ................................ 15

SEC v. CKB168 Holdings, Ltd.,
   2016 U.S. Dist. LEXIS 136925 (E.D.N.Y. Sep. 28, 2016) .............. ........................................ 12

SEC v. Northshore Asset Mgmt., LLC,
   2006 U.S. Dist. LEXIS 39255 (S.D.N.Y. Jun. 14, 2006) ...................... ............................ 11, 13

Statutes

Federal Rule of Civil Procedure 65(d) ......................... ................. ................................................... 8

Local Civil Rule§ 83.6 ............................................ .... ...................................................... .............. 7

18 U.S.C. § 401 ........................................................ .... ................................. ............. ...................... 7




                                                                      ii
           Case 1:19-cv-00145-ER Document 16 Filed 01/28/19 Page 4 of 20




         Plaintiffs Troika Mission Group, Inc., Troika-Mission Holdings, Inc., MissionCulture

LLC, and Mission Media USA Inc. respectfully submit this Memorandum of Law in support of

their Motion for Contempt Against Defendant James Stephenson and to Broaden the Existing

Temporary Restraining Order and Preliminary Injunction, brought by Order to Show Cause.

                                  PRELIMINARY STATEMENT

         Despite this Court's issuance of a temporary restraining order (Docket No. 3) on January

7, 2019, NS and JS have failed to cease their tortious and destructive acts. On January 23, 2019

- this past Wednesday - Plaintiffs learned that James Stephenson attempted to withdraw

$148,622.15 from a MissionCulture LLC bank account to pay his American Express credit card

bill. Today, January 28, 2019, Plaintiffs learned that James Stephenson again attempted to use a

MissionCulture LLC bank account to pay his American Express credit card bill on January 25,

2019 and January 27, 2019, in the amounts of $113,938.87 and $34,770.98, respectively. Not

only did these actions violate the Court's temporary restraining order, but also they highlight the

clear and present danger that the Stephensons pose to the companies.

         It is apparent that the Stephensons still have access to at least one of Plaintiffs' bank

accounts that is electronically linked to JS' credit card account. Plaintiffs are extremely

concerned that this is not the only company bank account to which the Stephensons have access,

and that the Stephensons have now shown that their campaign to derail the TMG and MM

companies' operations has not been halted by this Court's January 7, 2019 temporary restraining

order.

         As a result, Plaintiffs respectfully request that the Court: (1) hold James Stephenson in

contempt of the Court's January 7, 2019 temporary restraining order, and award sanctions to

Plaintiffs; and (2) issue an order broadening the terms of the January 7, 2019 temporary
          Case 1:19-cv-00145-ER Document 16 Filed 01/28/19 Page 5 of 20




restraining order, and Plaintiffs' requested preliminary injunction, to more explicitly bar the

Stephensons from accessing Plaintiffs' property and electronic systems, including Plaintiffs'

bank accounts.

                                   STATEMENT OF FACTS

A.      The Stephensons Were Fired from the TMG and MM Companies,
        But Continued to Interfere with the Companies' Business, Resulting
        in This Court Issuing a Temporary Restraining Order Again t lhe Stephen ·on

        The circumstances giving rise to this lawsuit have been described at length in the

Complaint and in Plaintiffs' previous court filings on January 7, 2019. The relevant facts from

those filings are summarized herein for the Court's convenience.

        Plaintiff TMG purchased the Mission Media ("MM") companies from Defendants NS

and JS on June 29, 2018. (Declaration of Christopher Broderick in Support of Plaintiffs' Motion

for Contempt and Motion to Broaden Injunctive Relief, dated January 28, 2019 (the "Broderick

Dedaralion"), 'J[ 3.) One of Lhose purchased MM companies was MissionCulture LLC ("M-

Culture"), a Delaware LLC. (Id.) After the sale, NS and JS were allowed to continue in

management positions with the MM companies. (/d. <[ 4.) For the reasons described in the

Complaint, NS and JS were terminated, for cause, from their respective positions in the MM

companies, including M-Culture, on January 4, 2019. (Id.<[ 4.) As described in the Complaint,

despite being terminated, NS and JS continued to interfere with the business of the MM

companies, including their interference with the MM companies' email accounts and electronic

information without authorization. (Id.<[ 5.)

       On January 7, 2019, in response to NS' and JS' continued interference with Plaintiffs'

business, Plaintiffs filed the Complaint in this action, and filed papers seeking a temporary

restraining order and preliminary injunction against NS and JS. (Id.<[ 6.) On January 7, 2019,

this Court granted Plaintiffs' request for a temporary restraining order against NS and JS (Dkt. 3,


                                                 2
             Case 1:19-cv-00145-ER Document 16 Filed 01/28/19 Page 6 of 20




the "January 7 TRO"). Among other relief, the January 7 TRO provided that: "(1) the

Stephenson Defendants, who are no longer employees of the MM companies, are enjoined from

entering the physical or virtual premises of TMG, or any of the MM companies; (2) the

Stephenson Defendants, who are no longer employees of the MM companies, are enjoined from

using or accessing TMG' s or MM' s electronic information or systems, including any MM or

TMG emails accounts in their own names, or in the names of any other person or entity ... " (Id.

p. 2.) The January 7 TRO remains in place and, absent any action by the Court, will continue to

remain in place until the preliminary injunction hearing, which is currently scheduled for

February 11, 2019.

B.         The Stephensons Knowingly Violated this Court's Order by Attempting
           to Withdraw Almost $150,000 from Mis ionCultme LLC's Bank Account

           On or about January 8, 2019, Plaintiff TMG received a copy of a letter, dated January 8,

2019, from David D. Holahan, an attorney representing NS and JS (the "Holahan Letter") (see

Declaration of Dean R. Nicyper in Support of Plaintiffs' Motion for Contempt and Motion to

Broaden Injunctive Relief, dated January 28, 2019 ("Nicyper Deel."), Ex. 1). The Holahan

Letter stated: " ... the corporate American Express cards have historically been in the name of the

Stephensons. We understand the current balance is presently approximately $180,000. We

hereby demand that TMG cause such balances to be paid in full immediately." (Nicyper Deel.

Ex. 1, p. 2.) The Holahan Letter <lid nut include any context, specifics, the itemized credit card

invoice(s), or any other supporting documents regarding its payment demand. (Broderick Deel.

<JI   11.) Accordingly, TMG had no way to ascertain why NS and JS believed that they were

entitled to payment in any amount, let alone the $180,000 demanded in the Holahan Letter. (Id.)

TMG, therefore, did not make any payment related to the Holahan Letter's demand. (Id.)

           On January 23, 2019, at approximately 7:55 AM EST, an MM email account previously



                                                   3
         Case 1:19-cv-00145-ER Document 16 Filed 01/28/19 Page 7 of 20




used by JS received an email from American Express (the "American Express Email")

(Broderick Deel. Ex. 1). The American Express Email documented a payment of $148,622.15

made to an American Express credit card held and controlled by Defendant JS. (Id.) On January

23, 2019, at approximately 4: 15 PM, M-Culture's Finance Manager informed Troika's Chief

Operating Officer, Christopher Broderick, that M-Culture's Bank of America bank account (the

"M-Culture Bank Account") had been debited in the amount of $148,622.15 earlier that day.

(Broderick Deel. <J[ 13.) In the account activity report of the M-Culture Bank Account (the

"Account Activity Report") (Broderick Deel. Ex. 2), the description of that $148,622.15 debit

was "AMERICAN EXPRESS DES:ACH PMT." M-Culture's Finance Manager also informed

Mr. Broderick that she had called American Express and American Express informed her that JS

had logged into his American Express cre<lil car<l accounl on January 23, 2019 an<l pai<l his

American Express credit card bill online that day, which, as the Account Activity Report shows,

he did by selecting the M-Culture Bank Account as the source of payment. (Broderick Deel. <J[

14.)

       Plaintiffs did not authorize JS to pay his American Express credit card debt using the M-

Culture Bank Account. (Id.   <J[   15.) Indeed, to Plaintiffs' understanding, the TRO enjoined JS

(and NS) from accessing any of Plaintiffs' electronic systems, including their bank accounts.

(Id.) Over the course of multiple communications and several hours during the evening of

January 23, 2019, Plaintiffs informed Bank of America that JS' debit of the M-Culture Bank

Account was unauthorized, and worked with Bank of America to stop the debit. (Id.        <J[   16.) On

January 24, 2019, at approximately 10:34 AM, Plaintiffs received confirmation from Bank of

America that the "stop payment" action regarding JS' unauthorized debit had been successful,

and that the $148,622.15 that JS attempted to use to pay his American Express credit card bill




                                                    4
               Case 1:19-cv-00145-ER Document 16 Filed 01/28/19 Page 8 of 20




had been returned to the M-Culture Bank Account. (Id.)

             On January 28, 2019, Plaintiffs reviewed a second account activity report of the M-

Culture Bank Account. (Id.           <J[   17, Ex. 3.) The Second Account Activity Report contained two

additional January 28, 2019 debits from the M-Culture Bank Account, each with the same

description as JS' first attempt to pay his credit card bill: "AMERICAN EXPRESS DES:ACH

PMT." These two additional debits were for $113,938.87 and $34,770.98, respectively. (Id.)

These debits totaled, $148,709.85, which is almost exactly the same amount that JS had tried to

transfer out of the M-Culture Bank Account to pay his credit card bill on January 23, 2019. (Id.

<J[   17.)

             Upon reviewing the MM email account previously used by JS, Plaintiffs learned that JS

haJ receiveJ Lwo aJJiLioual emails from American Express on January 25, 2019 anJ January 27,

2019, respectively. (Id.     <J[   18, Ex. 4 and 5.) The January 25 American Express Email

documented a payment of $113,938.87 made to JS' American Express credit card (Id.                          <J[   18, Ex.

4), and the January 27 American Express Email documented a payment of $34,770.98 made to

JS' American Express credit card. (Id.             <J[   18, Ex. 5.)

             These documents confirm that on January 25, JS took $113,938.87 from the M-Culture

Bank Account to pay his American Express credit card bill, and that on January 27, JS took an

additional $34,770.98 from the M-Culture Bank Account to pay his American Express credit

card bill.

             Upon learning of JS' additional unauthorized attempts to pay his credit card with funds

from the M-Culture Bank Account, Plaintiffs again called Bank of America to confirm that the

debits would not be paid to American Express. (Id.                     <J[   19.) Bank of American confirmed that

because of Plaintiffs' previous communications with Bank of America, JS' $113,938.87 and




                                                                5
         Case 1:19-cv-00145-ER Document 16 Filed 01/28/19 Page 9 of 20




$34,770.98 attempted debits would not be paid to American Express, and the money would be

returned the M-Culture Bank Account. (Id.)

       Upon reviewing the MM email account previously used by JS, Plaintiffs also learned that

on January 25, 2019, JS enrolled in "AutoPay" for his American Express credit card. (ld.121,

Ex. 6.) In addition, Plaintiffs also learned that today, on January 28, 2019, JS changed the email

address associated with the American Express card from the previous MM email account to a

personal email account (see the "American Express Email Change" annexed hereto as Exhibit 7).

(/d.121, Ex. 7.) Therefore, Plaintiffs will no longer see email notices regarding JS' payment of

his American Express credit card from the M-Culture Bank Account.

       On January 26, 2019, Plaintiffs' counsel Dean Nicyper sent an email to David D.

Holahan, Es4., wunsd fur James and Nicola Stephenson, stating: "We have learned from our

clients that James Stephenson took $148,622.15 from Mission Culture's bank account a couple

of days ago to pay his AMEX credit card bill. Please confirm that no one at your firm had prior

knowledge of this." (Nicyper Decl.16.) That email concerned Mr. Stephenson's taking money

from the M-Culture Bank Account on January 23, 2019. (Id.) That means that JS' last transfer

of funds out of the M-Culture Bank Account took place after Plaintiffs' counsel had notified JS'

lawyers of JS' January 23, 2019 transfer. (/d.17.)

       Plaintiffs' employees are engaging in ongoing efforts to further secure TMG and MM's

electronic information and systems in the hopes of preventing JS (and NS) from undertaking any

other attempts to remove money or information from electronic systems belonging to TMG and

MM. (Broderick Decl.122.) It is difficult, however, for Plaintiffs' employees to anticipate

what means and processes the Stephensons might use to do so or what other activities they might

engage in to interfere with the TMG and MM companies' business or to access, use, or dispose




                                                6
            Case 1:19-cv-00145-ER Document 16 Filed 01/28/19 Page 10 of 20




of the TMG and/or MM companies' assets. (Id.)

        Plaintiffs were forced to undertake significant efforts to address JS' taking of funds from

the M-Culture Bank Account, which interfered significantly with Plaintiffs' executives and

employees' ongoing business responsibilities. (Id.    <JI   23.) In addition, Plaintiffs were forced to

incur significant expense, including attorneys' fees, in connection with this application regarding

JS' actions. (Id.)

                                           ARGUMENT

                                              POINT I

           DEFENDANT JAMES STEPHENSON SHOULD BE HELD IN
      CONTEMPT FOR VIOLATING THE TEMPORARY RESTRAINING ORDER

A.      The Applicable Standard

        This Court has the well-established authority to hold a party in contempt for the violation

of one of its orders. See 18 U.S.C. § 401; Local Civil Rule§ 83.6. The standard for determining

whether to impose a finding of civil contempt against a party who has breached the restrictions

and obligations of a court order is also well-settled. A party seeking a civil contempt order must

establish: "1) that the order the contemnor failed to comply with is clear and unambiguous, 2)

that the proof of noncompliance is clear and convincing, and 3) that the contemnor has not

diligently attempted to comply in a reasonable manner." In re Doria/Memon Disc Stores Wage

& Hour Litig., 2016 U.S. Dist. LEXIS 7225, at *15 (S.D.N.Y. Jan. 19, 2016) (citation and

quotation omitted); see also, Paramedics Electromedicina Comercial, Ltda. v. GE Med. Sys.

Info. Techs., Inc., 369 F.3d 645, 655 (2d Cir. 2004) (same standard) (citation and quotation

omitted).

       Here, it is undeniable that all of the elements for contempt have been met and that James

Stephenson's actions, as set forth above, were blatant, willful, and in flagrant disregard of the



                                                  7
         Case 1:19-cv-00145-ER Document 16 Filed 01/28/19 Page 11 of 20




January 7 TRO, less than three weeks after its issuance. Indeed, the Stephensons' continued

interference with and theft from the company that they sold and no longer own - and for which

they have been handsomely paid - cannot and should not be countenanced.

B.     The January 7 TRO Clearly and Unambiguously Bars the Stephensons
       from Accessing and Stealing Money from Plaintiffs' Bank Accounts

       Federal Rule of Civil Procedure 65(d) requires that an injunctive order must "state its

terms specifically" and "describe in reasonable detail ... the act or acts restrained or required."

Fed R. Civ. P. 65(d). Accordingly, in determining whether to issue a finding of contempt, courts

look to whether the order is reasonably clear to an ordinary person, and specifically, whether the

terms are "definite enough to apprise those within its scope of the conduct that is being

proscribed." New York State NOW v. Terry, 886 F.2d 1339, 1352 (2d Cir. 1989) (citation and

quotation omitted); see Aviv v. Brainard, 2018 U.S. Dist. LEXIS 176169,      * 7 (S.D.N.Y. Oct.   11,

2018) ("A clear and unambiguous order is one that leaves no uncertainty in the minds of those to

whom it is addressed, who must be able to ascertain from the four corners of the order precisely

what acts are forbidden.") (citations and internal quotations omitted).

       The January 7 TRO prohibits the Stephensons from "entering the physical or virtual

premises of [the Company]" and accessing the "TMG's or MM's electronic information or

systems .... " "Virtual premises" and "electronic information or systems" clearly encompasses

Plaintiffs' online bank accounts. The Holahan Letter demonstrates that JS and his counsel

understood that the January 7 TRO prohibited the Stephensons' from accessing the Plaintiffs'

bank accounts. If JS thought he could take funds from Plaintiffs' bank accounts to pay his credit

card bill and still comply with the January 7 TRO, his lawyer certainly would not have asked for

Plaintiffs to provide him with money for that very purpose. (See Nicyper Deel. Ex. 1, p. 2.)

Further, even in the abstract, no reasonable former employee could think that he should have



                                                  8
          Case 1:19-cv-00145-ER Document 16 Filed 01/28/19 Page 12 of 20




continued, posl-lerminalion access lo his former employer's bank accounts, lel alone lhal he

would be entitled to pay an outstanding credit card balance of nearly $150,000 using his former

employer's account.

        In addition, the prohibitions set forth by this Court in the January 7 TRO should have

been especially clear to JS in the context of his recent termination for cause from the MM

companies, and the Stephensons' post-termination conduct giving rise to Plaintiffs' application

for the January 7 TRO. As described in the Complaint, the Stephensons have engaged in a

pattern of interference with the TMG and MM companies, and that interference gave rise to the

January 7 TRO in the first place. In light of the Stephensons' past interference and the

subsequent January 7 TRO, it would be frivolous for JS to argue that the January 7 TRO does not

dearly enjoin him from laking funds from Plaintiffs' bank account.

C.      Proof of Non-Compliance with the Court's Order ls Clear and Convincing

        The Broderick Declaration and the documents attached thereto, as well as the documents

attached to the Nicyper Declaration, provide clear and convincing evidence that JS has not only

directly, but also willfully violated this Court's order. 1 Plaintiffs' evidence proves that:

     1) On January 8, 2019, after the January 7 TRO had been issued by the Court, JS' attorney

        asked Plaintiffs to provide the Stephensons with TMG and/or MM company funds to pay

        the Stephensons' credit card bills. (Nicyper Deel. Ex. 1, p. 2.)

     2) Plaintiffs did not provide the requested funds, and did not authorize the Stephensons to

        use company funds to pay those credit card bills. (Broderick Deel. <J[<J[ 11, 15.)




    Notably, willfulness is not a factor to be considered in an order for contempt. Paramedics
Electromedicina, 369 F.3d at 655. However, it is nonetheless important as evidencing the
brazenness of the JS' behavior here, as well as the need for coercive sanctions against JS.


                                                   9
          Case 1:19-cv-00145-ER Document 16 Filed 01/28/19 Page 13 of 20




     3) On January 23, 2019, JS paid his American Express bill in the amount of $148,622.15.

        (Id.   <J[   12, Ex. 1.)

     4) On January 23, 2019, $148,622.15 was debited from an M-Culture bank account. (Id.                 <J[


         13, Ex. 2.)

     5) American Express informed M-Culture that JS had logged into his American Express

        credit card account on January 23, 2019 and paid his American Express credit card bill

        online that day using the M-Culture Bank Account, which had been linked to his

        American Express credit card account. (Id.    <J[   14.)

     6) On January 25, 2019 and January 27, 2019, JS attempted to pay American Express bill in

        the amounts of $113,938.87 and $34,770.98, respectively. (Id.<][ 18.)

     7) On January 28, 2019, 113,938.87 and $34,770.98 were debited from the M-Culture Bank

        Account. (Id.        <J[   17.)

     8) Plaintiffs' employees had to undertake significant efforts to reverse the debits from the

        M-Culture Bank Account and ensure that the $148,622.15, $113,938.87, and $34,770.98

        that had been taken without authorization were all returned to the account. (Id.   <J[<J[   16,

        19.)

        These facts, established by documents and witness testimony, constitute clear and

convincing evidence of JS' violation of the January 7 TRO. See e.g. In re Doria/Memon, 2016

U.S. Dist. LEXIS 7225 at **18-19 (holding defendants in contempt on the basis of witness

testimony, affidavits, and supporting evidence); Aviv, 2018 U.S. Dist. LEXIS 176169 at **8-9

(holding non-party in contempt on the basis of witness testimony).

D.      JS Ha'i Not Diligently or Reaso nably Attempted to Co mply w ith the January 7 TRO_

        In light of his conduct, JS can make no credible argument that he diligently or reasonably




                                                 10
          Case 1:19-cv-00145-ER Document 16 Filed 01/28/19 Page 14 of 20




allempleu lo cumply wilh lhe January 7 TRO, which clearly prohibits the Stephensons from

continuing to interfere with the Plaintiffs' electronic systems and virtual premises. Just over two

weeks after the January 7 TRO was issued, and nearly a month after JS' employment with the

MM companies was terminated, JS converted $148,622.15, $113,938.87, and $34,770.98 of M-

Culture's money through three separate attempts to pay his credit card bill from the M-Culture

Bank Account. (Broderick Deel. <j[<J[ 13-14; 17-18.) To do so, JS deliberately logged into his

American Express account and selected the M-Culture Bank Account as the source of his credit

card payment. (Id.) Moreover, JS paid his credit card bill with M-Culture's money despite the

fact that his attorney had already requested funds from Plaintiffs for that purpose - a request in

which Plaintiffs did not acquiesce. (Id.   <JI<JI   11-12; Nicyper Deel. Ex. 1, p. 2.) Further, one of JS'

allempleu transfers look place after Plaintiffs' counsel had informed JS' counsel of his previous

unauthorized transfers. (Nicyper Deel. <JI 7.) It is beyond dispute that JS has made no effort to

comply with the January 7 TRO, and instead took knowing, intentional, affirmative steps to

violate it.

E.      Plaintiffs Should Be Awarded Sanctions, Including Attorneys' Fees and Costs

        If this Court concludes that .TS' actions a few days ago are in contempt of the January 7

TRO, this Court has broad discretion to impose sanctions upon JS, including the Plaintiffs' costs

and attorneys' fees. See e.g. In re Doria/Memon, 2016 U.S. Dist. LEXIS 7225 at **19-20 ("If

the Court does find that the violation was willful, however, attorney's fees should be awarded

unless there are persuasive grounds to deny them.") (citation and internal quotation omitted);

SEC v. Northshore Asset Mgmt., LLC, 2006 U.S. Dist. LEXIS 39255, **9-10 (S.D.N.Y. Jun. 14,

2006) (awarding sanctions, including attorneys' fees and costs, where "[s]uch sanctions are

consistent with the goal of civil contempt remedies - namely, restoring the status quo,




                                                        11
         Case 1:19-cv-00145-ER Document 16 Filed 01/28/19 Page 15 of 20




compensating the Receivership estate for damages, and compelling future compliance.").

        In exercising this discretion, factors for courts to consider include: "(l) the character and

magnitude of the harm threatened by the continued contumacy; (2) the probable effectiveness of

any suggested sanction in bringing about compliance; and (3) the contemnor's financial

resources and the consequent seriousness of the burden of the sanction upon him." SEC v.

CKB168 Holdings, Ltd., 2016 U.S. Dist. LEXIS 136925,          * 6 (E.D.N.Y. Sep. 28, 2016)
(quotation and citation omitted). Courts consider both the compensatory and the coercive effects

of potential civil contempt sanctions. Paramedics Electromedicina, 369 F.3d at 657 ("The

imposition of civil contempt sanctions may serve dual purposes: to secure future compliance

with court orders and to compensate the party that has been wronged.").

        lu this case, it is dear that sanctions are not only warranteu given the nature uf JS'

disregard of this Court's directions and the ongoing - and apparently increasing - threat that the

Stephensons pose to the TMG and MM companies, but also necessary to motivate the

Stephensons to comply with the January 7 TRO. JS' conversion of Plaintiffs' funds from the M-

Culture Bank Account is only the latest in a series of actions the Stephensons have taken to

interfere with Plaintiffs' business since they were fired for cause. (See Complaint <JrcJ[ 37-47.)

Indeed, the Stephensons' post-termination campaign to disrupt Plaintiffs' business was the

reason Plaintiffs were compelled to apply for the relief requested in the January 7 TRO. The fact

that JS accessed and removed funds from Plaintiffs' bank account, three separate times, after the

January 7 TRO speaks volumes about the Stephensons' intentions going forward.

        The Stephensons' misconduct to date, including JS' latest attempted thefts, has already

significantly harmed Plaintiffs. (See Complaint <J[<J[ 47, 61; Broderick Deel. <J[<J[ 17-18.) Further,

the Stephensons' status as former owners and senior executives of the MM companies makes




                                                   12
         Case 1:19-cv-00145-ER Document 16 Filed 01/28/19 Page 16 of 20




them uniquely well-positioned to continue to interfere with and harm Plaintiffs' business, unless

they are compelled to stop doing so. In addition, NS and JS were paid at least $11 million from

the sale of the MM companies to TMG, so JS clearly has the financial resources to pay a

sanction in connection with his continued misconduct.

       Courts have held that this type of behavior warrants sanctions in similar circumstances.

See, e.g., Northshore Asset Mgmt., 2006 U.S. Dist. LEXIS 39255 at **8-10 (holding defendants

in contempt for accessing and removing property from a safety deposit box in violation of a

temporary restraining order and preliminary injunction, and awarding sanctions to plaintiff).

Accordingly, Plaintiffs respectfully request that contempt sanctions be imposed upon JS in an

amount to be decided by the Court. 2

                                            POINT II

                  TO HELP TO PREVENT FUTURE MISCONDUCT BY
                   THE STEPHENSONS, THE TRO AND PROPOSED
                PRELIMINARY INJUNCTION SHOULD BE BROADENED

A.     Plain.tjff Reque ted Relief I a Direct Response to JS Theft of Company Funds

       In addition to requesting that the Court hold JS in contempt of the January 7 TRO,

Plaintiffs also seek to broaden the January 7 TRO, and Plaintiffs' requested injunctive relief in

their proposed preliminary injunction, to emphasize to the Stephenson Defendants the natural

and logical consequences of the termination of their employment with the MM companies and to

confirm with greater specificity that they are denied access in any way, shape, or form to

Plaintiffs' information, systems, and property. In particular, Plaintiffs seek a temporary

restraining order and preliminary injunction:



2
    The damages caused by JS' violation of the January 7 TRO are ongoing. At the Court's
request, Plaintiffs will provide the Court with evidence of their damages, including the costs and
attorneys' fees that Plaintiffs have been required to incur as a result of JS' contempt.


                                                13
          Case 1:19-cv-00145-ER Document 16 Filed 01/28/19 Page 17 of 20




     •   enjoining the Stephenson Defendants, who are no longer employees of the MM

         companies, from using, accessing, or exercising any control, authority, or possession,

         indirectly or directly, over any property of TMG, MM, or any of their affiliated

         companies;

     •   enjoining the Stephenson Defendants, who are no longer employees of the MM

         companies, from using, accessing, or withdrawing funds, indirectly or directly, from any

         bank accounts or other financial accounts held by, controlled by, or in the name of TMG,

         MM, or any of their affiliated companies; and

     •   enjoining the Stephenson Defendants, who are no longer employees of the MM

         companies, from linking the payment of the balances of credit cards held in their names,

         in whole or in part, or the payment of any other bills, invoices, debts, obligations, or

         other financial accounts, to any bank accounts or other financial accounts held by,

         controlled by, or in the name ofTMG, MM, or any of their affiliated companies.

B.       Plaintiffs' Request to Broaden the Injunctive
         Relief Plainly Meet the Relevant Legal Standards

         "The standard for granting a temporary restraining order and a preliminary injunction ...

arc identical." Kelly v. Evolution Markets, Inc., 626 F. Supp. 2d 364, 375 (S.D.N.Y. 2009). A

TRO, like a preliminary injunction, should issue if: (1) it is necessary to prevent irreparable

harm; and (2) either (a) movant is likely to prevail on the merits, or (h) movant has shown

sufficiently serious questions going to the merits to make them fair ground for litigation, and a

balance of the hardships tips decidedly in movant' s favor. Citigroup Global Markets, Inc. v.

VCG Special Opportunities Master Fund Ltd, 598 F.3d 30, 34-35 (2d Cir. 2010). Plaintiffs'

papers in support of the January 7 TRO application describe the Stephensons' previous

misconduct and interference with the Plaintiffs' business. The reasons and legal bases for



                                                  14
         Case 1:19-cv-00145-ER Document 16 Filed 01/28/19 Page 18 of 20




Plaintiffs' request to broaden the injunctive relief in the face of JS' latest actions are the same as

the reasons and legal bases for Plaintiffs' request for the January 7 TRO. In the interest of

brevity, Plaintiffs will not repeat these reasons and bases in full. However, JS' latest actions

serve to underline the need for broader injunctive relief to prevent the Stephensons from

interfering with Plaintiffs' business.

        JS is a terminated former employee of the MM companies who has used his knowledge

of MM's operations repeatedly to harm his former employers by actively interfering with

Plaintiffs' business, electronic systems, and property. If anything, JS' most recent misconduct -

taking $148,622.15, $113,938.87, and $34,770.98 from the M-Culture Bank Account without

authorizations to pay his credit card bill - is even more likely to cause itTeparable harm to

Plaintiffs than the conduct that formed the basis uf lhe January 7 TRO applicalion. JS' aclions

not only violate criminal laws, but JS' theft of $148,622.15 also will now require Plaintiffs to

carefully monitor their electronic systems for future instances of misconduct. As long as the

Stephensons believe they can interfere with Plaintiffs' electronic systems, including their bank

accounts, Plaintiffs cannot operate their business free from fear of further disruption. In these

circumstances, injunctive relief is warranted to prevent irreparable harm. See Register.com, Tnr..

v. Verio, Inc., 356 F.3d 393, 404 (2d Cir. 2004) (affirming the district court's preliminary

injunction order enjoining defendant from accessing plaintiff's computers and using data from

plaintiff's database upon a finding of irreparable harm).

       Likewise, JS' latest actions make it even more likely that Plaintiffs will succeed on the

merits of their claims. Plaintiffs' claims against the Stephensons are based, in part, on the

Stephensons' months-long pattern of bad faith, obfuscation, and unwarranted interference with

TMG's and MM's business, which continued even after the Stephensons were fired for cause. It




                                                  15
         Case 1:19-cv-00145-ER Document 16 Filed 01/28/19 Page 19 of 20




is hard to imagine a more illustrative continuation of this pattern than JS' outright theft of

company funds in defiance of a court order. JS did not even notify Plaintiffs that he had

withdrawn the funds that he tried to use to pay his credit card bill. Apparently either he expected

that Plaintiffs would not notice the missing money (which is concerning) or he simply did not

care (even more concerning). In any event, JS' flagrant disregard of the January 7 TRO can

serve only to increase the likelihood that Plaintiffs will succeed on the merits of their claims

against the Stephensons.

        For similar reasons, JS' theft of company funds tips the balance of hardships in this case

further in favor of the Plaintiffs' request for injunctive relief. The Stephensons no longer work

for the MM companies, and can have no legitimate need to access those companies' bank

accounts. By contrast, Plaintiffs have a self-evic..lenl inleresl in prolecling Lhe securily and

integrity of their financial accounts from theft and other malfeasance by former employees.

Even if, as the Stephensons' counsel suggests in his letter, the Stephensons' credit card debt is

partly comprised of monies spent to benefit the MM companies while the Stephensons worked

there, the Stephensons are simply not permitted to engage in self-help by stealing from Plaintiffs'

bank accounts.

       Because Plaintiffs have demonstrated a substantial likelihood of success on the merits,

and because they will suffer irreparable harm in the absence of immediate injunctive relief,

Plaintiffs respectfully request that this Comt broaden the January 7 TRO, and Plaintiffs'

requested injunctive relief in their proposed preliminary injunction, as specified herein and in the

accompanying Order to Show Cause.




                                                  16
         Case 1:19-cv-00145-ER Document 16 Filed 01/28/19 Page 20 of 20




                                         CONCLUSION

       For the foregoing reasons, the Court should hold Defendant James Stephenson in

contempt for violating the January 7 TRO, should award sanctions, including costs and

attorneys' fees, to Plaintiffs as a result of such contempt, and should broaden the injunctive relief

in the January 7 TRO, and in Plaintiffs' requested preliminary injunction, to add the terms

specified in this Memorandum of Law and the accompanying Order to Show Cause.



Dated: New York, New York
       January 28, 2019



                                              WITHERS BERGMAN LLP




                                                         icy per
                                              Emma Lindsay
                                              Chaya F. Weinberg-Bro L
                                              Joseph Gallo
                                              430 Park A venue
                                              New York, New York 10022
                                              (212) 848-9815
                                              Dean.Ni yp r a W iLhersWor ldwide.com
                                              Emma.Lindsay@WiLbersWorldwide.com
                                              Chaya.Weinb rg-Brout@Wilh r!->Worltlw itle.com
                                              J seph.Gallo@Wilber ·Worldwide.· m
                                              Attorneys for Plaintiffs




                                                 17
